If a justice of peace issue a warrant for a matter within his jurisdiction, although he may have acted erroneously in the previous stages, the officer should execute it; but if it be for a matter not within his jurisdiction, the officer ought not to execute it.
2. If the officer be a known officer of that district in which he is acting, he need not show his warrant when he makes the arrest; but if he is an officer appointed for a special purpose, he ought to show his warrant, if demanded.
3. When he makes the arrest, he should briefly inform the party arrested of the cause — as "I arrest you at the suit of A," or "In behalf of the State," otherwise, the arrest is not good. 6 Rep., 54; 9 Re., 68b.
4. That if a warrant want any circumstances essential to its legal form or constitution, as if it want a seal, it is void, and will not justify the officer in making the arrest. 1 Hale, 577; Foster, 311, 312. And as the officer did not tell Curtis for what he arrested him, and the warrant he had was not under seal, Curtis, who resisted and beat him for making the arrest, was acquitted.
Cited: Welch v. Scott, 27 N.C. 75; S. v. Dula, 100 N.C. 427; S. v.McMahan, 103 N.C. 382; S. v. Armistead, 106 N.C. 644; S. v. Beal,170 N.C. 767.